I join in the judgment and much of the opinion. However, I would hold, based on the evidence in this case, that hereafter in the prosecution on a charge of speeding based on a reading taken by a police officer from an MR-7 moving radar device, that it is not essential to the admissibility of such evidence to show by independent expert testimony the nature and function of or the scientific principles underlying such device, (seeEast Cleveland v. Ferell (1958), 168 Ohio St. 298), provided, as set forth in the foregoing opinion and the syllabus of State v.Wilcox (1974), 40 Ohio App. 2d 380, that there is evidence relative to the fact that the device is in good condition for accurate work and that the witness using the device is one qualified for its use by training and experience.